


EXECUTION COPY

 
Exhibit 10.2
 
 
AMENDMENT NO. 2
to
TERM LOAN CREDIT AGREEMENT
 
THIS AMENDMENT NO. 2 TO TERM LOAN CREDIT AGREEMENT (the “Amendment”) is made as
of October 9, 2008 by and among TEXAS-NEW MEXICO POWER COMPANY (the “Borrower”),
the institutions from time to time parties thereto as Lenders (the “Lenders”),
and JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent for
itself and the other Lenders (the “Administrative Agent”) under that certain
Term Loan Credit Agreement dated as of March 7, 2008 by and among the Borrower,
the financial institutions party thereto, and the Administrative Agent (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Defined terms used herein and not otherwise
defined herein shall have the meaning given to them in the Credit Agreement.
 
WITNESSETH
 
WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
the Credit Agreement;
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
requisite number of Lenders under Section 11.6 of the Credit Agreement amend the
Credit Agreement on the terms and conditions set forth herein;
 
WHEREAS, the Borrower, the requisite number of Lenders under Section 11.6 of the
Credit Agreement and the Administrative Agent have agreed to amend the Credit
Agreement on the terms and conditions set forth herein;
 
WHEREAS, JPMorgan Chase Bank, N.A. (“JPMCB”), pursuant to Section 10.6 of the
Credit Agreement, has notified the Borrower and the Lenders that it intends to
resign as Administrative Agent under the Credit Agreement, effective October 9,
2008 and to assign to Union Bank of California, N.A. (“UBOC”) all of its rights
under the Credit Agreement as Administrative Agent; and
 
WHEREAS, UBOC, pursuant to Section 10.6 of the Credit Agreement, has agreed to
act as successor Administrative Agent under the Credit Agreement, effective
October 9, 2008 and to assume the obligations of JPMCB as Administrative Agent
under the Credit Agreement, and, by their signatures set forth below, each of
the Lenders and the Borrower under the Credit Agreement have consented to the
resignation of JPMCB and the appointment of UBOC as successor Administrative
Agent under the Credit Agreement;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following amendments to the Credit Agreement:
 
 
 

--------------------------------------------------------------------------------

 
1. Amendments to the Credit Agreement.  Effective as of October 9, 2008 (the
“Effective Date”) and subject to the satisfaction of the condition precedent set
forth in Section 2 below, the Credit Agreement is hereby amended as follows:
 
1.1.  
Section 1.1 to the Credit Agreement is amended to delete the definition of
“Maturity Date” in its entirety and to substitute the following therefor:

 
“Maturity Date” means October 17, 2008 or any later date as may bespecified as
the Maturity Date in accordance with Section 2.5.
 
1.2.  
Section 1.1 of the Credit Agreement is amended to delete the defined term
“JPMCB” in its entirety.

 
1.3.  
Section 1.1 of the Credit Agreement is amended to insert the following
definition in alphabetical order:

 
“UBOC” means Union Bank of California, N.A., together with itssuccessors and/or
assigns.
 
1.4.  
Each reference to “JPMCB” now appearing in the Credit Agreement shall instead
refer to “UBOC”.

 


2. Conditions of Effectiveness.  The effectiveness of this Amendment is subject
to the conditions precedent that UBOC, as successor Administrative Agent
pursuant to this Amendment, shall have received the following:
 
(A)  
duly executed originals of this Amendment from the Borrower, the requisite
number of Lenders under Section 11.6 of the Credit Agreement, JPMCB, as the
resigning Administrative Agent and UBOC, as successor Administrative Agent;

 
(B)  
notwithstanding anything to the contrary in the Credit Agreement, evidence
satisfactory to it that JPMCB shall have received not less than $75,188,927.09
as payment in full of all outstanding loans and other obligations owing to it as
a Lender and as the resigning Administrative Agent on the date hereof; and

 
(C)  
such other documents, instruments and agreements as UBOC, as successor
Administrative Agent pursuant to this Amendment, may reasonably request.

 
3. Representations and Warranties of the Borrower.
 
(A)  
The Borrower hereby represents and warrants that (i) this Amendment and the
Credit Agreement, as previously executed and as amended hereby, constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms (except as enforceability may be
limited by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally) and (ii) no Default or Event of Default has
occurred and is continuing.

 
(B)  
Upon the effectiveness of this Amendment and after giving effect hereto, the
Borrower hereby reaffirms all covenants, representations and warranties made in

 
 
2

--------------------------------------------------------------------------------

 
  
the Credit Agreement as amended hereby, and agrees that all such covenants,
representations and warranties shall be true and correct as of the effective
date of this Amendment (unless such representation and warranty is made as of a
specific date, in which case such representation and warranty shall be true and
correct as of such date).

 
4. Successor Administrative Agent.
 
(A)  
JPMCB hereby assigns all of its rights as Administrative Agent under the Credit
Agreement to UBOC, all on the terms and subject to the conditions set forth in
the Credit Agreement.  From and after the date hereof, JPMCB acknowledges and
agrees that it shall cease to have any rights as Administrative Agent under the
Credit Agreement and the other Credit Documents.  It is understood and agreed
that the assignment and assumption hereunder are made without recourse to JPMCB
and that JPMCB makes no representation or warranty of any kind to UBOC.

 
(B)  
UBOC hereby assumes the performance of all of the duties and obligations of
JPMCB as Administrative Agent under the Credit Agreement and the other Credit
Documents (collectively the “Assumed Duties”) and hereby agrees to perform the
Assumed Duties as required under the Credit Agreement and the other Credit
Documents.  UBOC acknowledges that JPMCB has assigned to UBOC all of the rights
of JPMCB as Administrative Agent under the Credit Agreement and the other Credit
Documents, all on the terms and subject to the conditions set forth in the
Credit Agreement and the other Credit Documents.  From and after the date
hereof, UBOC agrees to perform all of the Assumed Duties to be performed or
observed by JPMCB individually and as Administrative Agent under the Credit
Agreement, or any other Credit Document or in connection therewith, and to be
bound in all respects by the terms of the Credit Agreement and the other Credit
Documents as they relate to JPMCB as Administrative Agent.  From and after the
date hereof, each reference in the Credit Agreement and the other Credit
Documents to JPMCB individually and as the “Administrative Agent” as defined in
the Credit Agreement shall be deemed to be a reference to UBOC.  Pursuant to
Section 11.1 of the Credit Agreement, UBOC as successor Administrative Agent
hereby notifies the parties hereto that its address for purposes of the Credit
Documents is:

 
For payments and requests for Credit Extensions:
 
Union Bank of California, N.A.
Commercial Loan & Documentation
601 Potrero Grande Dr.
Monterey Park, CA 91754
Attention: Maria Suncin
Commercial Loan Operations
Telephone: 323.720.2870
Telecopier: 800.446.9951


 
3

--------------------------------------------------------------------------------

 


Payment Instructions:
Union Bank of California, N.A.
1980 Saturn St.
Monterey Park, CA 91754
ABA # 122-000-496
Acct #77070-196431
Attention: Commercial Loan Operations
Ref: Texas New Mexico Power Company


Other Notices as Administrative Agent:


Union Bank of California, N.A.
Energy Capital Services
445 S. Figueroa Street, 15th Floor
Los Angeles, CA 90071
Attention:  Kevin Zitar, SVP
Telephone: 213.236.5503
Telecopier: 213.236.4096
Electronic Mail: kevin.zitar@uboc.com


(C)  
Upon the effectiveness of this Agreement, JPMCB shall be discharged from all of
its duties and obligations, as Administrative Agent, under the Credit Agreement
and the other Credit Documents.

 
5. References to the Credit Agreement.
 
(A)  
Upon the effectiveness of Section 1 hereof, on and after the date hereof, each
reference in the Credit Agreement (including any reference therein to “this
Credit Agreement,” “hereunder,” “hereof,” “herein” or words of like import
referring thereto) or in any other Credit Document shall mean and be a reference
to the Credit Agreement as amended hereby.

 
(B)  
Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 
(C)  
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

 
6. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
7. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
 
4

--------------------------------------------------------------------------------

 
8. Counterparts.  This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 
 
TEXAS-NEW MEXICO POWER COMPANY, as the Borrower
 


 
By:      /s/  Terry R. Horn                            
  Name:      Terry R. Horn
  Title:        Vice President and Treasurer
 
 
UNION BANK OF CALIFORNIA, N.A., as successor Administrative Agent and as a
Lender
 
 
By:      /s/  Robert J. Cole                           
  Name:       Robert J. Cole
  Title:         Vice President
 
 
JPMORGAN CHASE BANK, N.A., as the resigning Administrative Agent and as a Lender
 
 
By:      /s/  Kenneth J. Bauer                       
  Name:      Kenneth J. Bauer
  Title:        Senior Vice President
 



Signature Page to Amendment No. 2
 
 

--------------------------------------------------------------------------------

 
